 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    PRISCILLA McMANUS,                                  No. 2:18-cv-2047 JAM AC (PS)
12                        Plaintiff,
13            v.                                          ORDER
14    NBS DEFAULT SERVICES, LLC, BANK
      OF AMERICA, N.A., NATIONSTAR
15    MORTGAGE, LLC and MORTGAGE
      ELECTRONIC REGISTRATION
16    SYSTEMS, INC.,
17                        Defendants.
18

19          Plaintiff Priscilla McManus initiated this wrongful foreclosure action in pro se on June 20,

20   2018, by filing a complaint against defendants in the County of El Dorado Superior Court. ECF

21   No. 1-1 at 14-30. Defendants removed the action to this court on July 26, 2018. ECF No. 1. The

22   matter was referred to the court’s voluntary dispute resolution program. ECF No. 49. Two

23   appointed neutrals have withdrawn due to conflicts of interest. ECF Nos. 51, 53. A new neutral

24   was appointed on November 14, 2019. ECF No. 55. Plaintiff now moves the court to issue an

25   order to show cause, expressing frustration with the delay in this case. ECF No. 56 at 2.

26          The motion for an order to show cause (ECF No. 56) is DENIED. Pursuant to Local Rule

27   271(j)(1), the parties have 91 days to complete the VDRP process once a neutral is appointed.

28   That deadline in this case has not yet passed. If there is a conflict of interest, a neutral has an
                                                         1
 1   obligation to withdraw, and this may cause delay. While the court is sympathetic to plaintiff’s
 2   frustration, there is no reason to issue an order to show cause.
 3          IT IS SO ORDERED.
 4   DATED: December 30, 2019
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
